Title: To John Adams from James Warren, 20 October 1775
From: Warren, James
To: Adams, John


     
      Watertown Octr. 20th: 1775
      My Dear Sir
     
     After an Interval much longer than I ever designed should take place, I now set down to write again. The Multiplicity of Business, and the Croud of Company here must be my Excuse, every Body either Eats, drinks or Sleeps in this House, and very many do all, so that for A week past I could get no opportunity to write Morning, Noon, or Night.
     The Committee of Congress Arrived here last Sunday. Coll. Harrison went through Town without my seeing him. Doctr. Franklin, and Mr. Lynch stopped at Davis. I waited on them, and they came over and drank Coffee with us. The next day I dined with them all at Head Quarters, and Yesterday they and the General Officers, and the Gentleman of Character from the Southward on a Visit here were Entertained by the House at Coolidges on the best Dinner we could get for them, Turtle, Codfish, &c. Every kind of Civility and mark of Respect is shewn them here, and if they don’t leave us better satisfied than they came, to us, it will not be our faults. From the little Conversation I have had with them, which has been as much as could be got in A Croud, I presume they will. I am much pleased with them. Doctr. Franklin who I never saw before Appears venerable in the Characters of A Gentleman, A Phylospher, and Statesman. I think Mr. Lynch very Sensible, and Judicious, and all of them firmly Attached to the good Cause, and I flatter myself their Zeal will not be Abated by this Visit.
     In my last Short Billet I forgot to Congratulate you on your Appointment to the Supream Bench of Justice here, and I Expect the first Seat, as no doubts are made of it tho’ they are not yet ranked. Four only are Appointed, Mr. Adams, Mr. Cushing, Mr. Read, and Mr. Sergeant. The Board voted by Ballot for those that should be Nominated and with the four mentioned voted Mr. Sever, but from his Diffidence &c he prevailed not to be Nominated. Where the Next Appointment will fall I can’t tell. Some of Paines Friends had it in Contemplation to have him Nominated but gave it up after you was Appointed very naturally supposeing he could not be ranked before you, and he haveing previously declared to them that he would not serve in an Inferiour Station, as every Body must know he was your Superiour. I am told they have A design to Nominate him Kings Attorney; how far his Acceptance of that place is to be reconciled to his declaration you may Judge. Lowel seems to stand no Chance, at least till he has served An Apprentiship in Purgatory. This appointment if you Accept it will Cooperate with your Wishes Expressed in several Letters to Leave the Congress. Indeed we want you here for this and divers other Reasons, but how to be reconciled to your leaving the Congress I cant tell. I shall certainly when such An Event takes place loose some share of my Confidence in, and Reverence for that August Body. We have passed A Bill for the Judges Holding their Commissions quamdiu se Bene Gesserunt but could not Compleat their Independency by Established Salaries. As for the Town of Boston it Continues in the same Miserable Situation. A few deserters come out, and of late several of the Inhabitants have stole out in Boats Among the rest our Friend Hitchburne the Night before last. One Man who got out last Night has Just called on me. He says one reason of their running all hazards to get out is the Threats of forceing them to take Arms. They all give the same general Account that fresh provisions are very scarce. 1/ sterling per pound and no vegetables, the meat Excessive poor, that the Troops have not been served with it but twice dureing the Summer and Fall, that their Duty is very severe and they Continue sickly about 1500 in the Hospitals, that they suppose Canada is in our Hands, and are not Elated with any certain Expectation of reinforcements. They are Apprehensive of An Attack—were hove into great Confusion A few Nights ago by Admiral Putnam who went down into the Bay with our floating Batteries &c. and fired some Shott into the Town which Interrupted their Ball and the Acting of A Play they were then Engaged in and their repose for the Night. A Misfortune Attended this Expedition, which Contributed to their relief, and cost us the loss of two Men Killed and six wounded. A Gun splitt in one of the Batteries, and destroyed her also.
     Gage sailed about 10 days ago, and is Succeeded by Howe. Gill, Leach & Edess Son are out of Goal. Lovel still remains. It is said he refuses to come out but I doubt that. Several Armed Vessels are fixing by the General, and we have passed a Bill to Encourage Individuals to fix out others. We have Just received an Account that they have been Canonadeing Falmouth Casco Bay, and that Wallace the Pirate at Newport has Insisted on the Removal of the Troops from Rhode Island, or he will destroy Newport, and shewn Instructions to the Committee there to destroy four Towns, Among which are Plymouth and Machias, the others I cant learn. This account the Govr. Cook has Just received.
     Please to tell Coll. Hancock I have the Honour to be ranked A damned Rebel with him. Upon hearing we were Concerned in a Brigantine Bound to London the beginning of Sepr. they sent out A Cruiser on purpose for her, took her, Carryed her in, Condemned her and Cargo and ordered them sold. Our Accounts or rather the delay of them has given me Infinite pain. We are determined to Exert ourselves and prepare them as soon as possible. In the meantime shall forward you An Application which tho a Lumping one is not perhaps far from the Truth. I wish it may have a favourable Reception. It is Impossible to describe the field of Business before us, rendered still more difficult and Embarrassing by the Multitude of New questions out of the common road. When are we to see the Resolves upon which is Grounded the Credit of your Bills. The Misers will soon be started upon that question.
     I will thank you for the Establishment of my office. You wrote me it was 100 dollars per mo. Coll. Hancock had every other Establishment here but that. Our army are in much the same state they have been for some time past, as vigorous Spirited as ever, and more healthy than they have been, well secured by Impenetrable Lines. So far we are prepared for the defensive. When we are to be so for the offensive I know not. I suppose that depends much on haveing A large quantity of a certain Article with which we have never Yet Abounded. We have no News from Coll. Arnold since he left Norridgwalk. I flatter myself he is before this in Quebeck, where are large quantities of warlike Stores not less than 10,000 barrels powder. They would be A grand Acquisition but I can hardly hope that they will be so stupid as not to take care to prevent it by setting them A float. We have no late News from St. Johns. We begin to grow Impatient.
     The 21st: The Conference I am told is to be finished this Day. I know little about it. There seems to be such a reservedness among those concerned here, that my pride wont permit me to Ask many Questions. By the way the Committee of Council are Coll. Otis, Mr. Sever, and Mr. Spooner, to whom has since been Added Bowdoin, who lately came to Town and took his Seat at the Board. I believe your Committee were very soon Convinced that the Soldiers never had less wages. The Bounty given on An Average last war, I suppose might be set at £8—sometimes we gave £12—tho at first less than £8—which will make at least 20/, per mo. to be Added to 36/, the wages then given. We now give them A Coat upon An Average about 24/, which will make 3/, to be Added to 40 s. A Blanket they had in both Cases. It will from these facts be easy to Infer that they then had 13/, at least per mo. more than now.
     I have given you before A minute detail of Churchs Affair. I have learnt that you are furnished with a Copy of the Letter or should not fail to send one. I am Told that he Continues with great Confidence or rather Impudence to Assert his Innocence and against Common Sense and the most flagrant Evidence to pretend he was serving his Country. This is Indeed Hutchinson like, Affronting to our Understandings. I have never seen him. I never wish to again. You know I hate an Apostate. I hate A Traitor. How he is to receive An Adequate Punishment is I suppose A question for your determination. I am sensible of the deficiencies in your Code of Laws and the Objections to post Facto Laws, but something must be done and he made An Example of, or the People will suppose us all Traitors and loose their Confidence in what we say or do. Our House are Adjusting the Ceremonies of proceeding in order to Expulsion, and there will end our Tether.
     I believe it is time to think of Concludeing this Letter, or never Expecting you to wish for Another but before I do I must, and do thank you heartily and fervently for your several Letters received by Majr. Bayard, the Gentlemen of your Committee, and Yesterday by Mr. Mifflin. Tho you Communicate no Secrets, I can see and Taste the Traces of that Extensive System of policy which always mark your way and which I hope will be Adopted. Your Last has lead me into a Sea so Extensive, and deep that my small Abilities have not yet been Able either to fathom the Bottom or descry the Shore, however I shall rally them and, if I have vanity enough to suppose I can, strike out one particle of Light on so Grand, and Important a Subject shall certainly Attempt it in my next which will soon follow this if Opportunity presents. In the mean time Your Maxim, “God Helps those who help themselves” recurs to mind. We are in a Storm and must make A Port. We must Exert ourselves in some of the ways you mention. I think we must have Trade and Commerce. I see no difficulty in Admitting it in our own Bottoms consistantly with the Association if Individuals will hazard their Interest and opening our Ports to foreigners, one or more. If you could see me at this Instant you would think that the Embarrassments, and hurry of Business on hand would by no means admit of discussions of this kind. The Great Objects some of us would wish to Confine our House to are, the Manufactureing salt Petre and fire Arms, the regulateing the Militia, and fixing out Armed Vessels. The first is in a good way in Connecticut. We have sent Doctr. Whiteing there to learn the process and art, and since his return have directed him to Try the Experiment here. I am not able to Inform you of his Success. The next I think we shall succeed in. The two others are under Consideration, and a Bill for the last in great forwardness so far as relates to Individuals. We have a difficulty with regard to the Militia from A Construction in our House of your resolve giveing them A power to Appoint officers. I wish it could be Explained.
     The 22d. We have Just heard that the Pirates on the Eastern Shore have destroyed two thirds of Falmouth burnt down, and have orders to destroy every Sea Port from Boston to Pemmaquid. This is savage and Barbarous in the highest stage. What can we wait for now. What more can we want to Justifie any Step to take, Kill, and destroy, to refuse them any refreshments, to Apprehend our Enemies, to Confiscate their Goods and Estates, to Open our Ports to foreigners, and if practicable to form Alliances &c. &c.
     Hitchburne was to see me last Evening. He seems distressed to Approve his Conduct to us relative to the Letters—very little of a publick kind can I learn from him more than we have from Others. He says they dread and Apprehend the Erecting Batteries on Dochester Hill, and Noddles Island. The first will drive them from their Lines on the Neck, and the other make it Impossible for Ships to Lay in the Harbour I mean above the Castle. I wish and hope we may be able to Effect it.
     One peice of good News I had like to have forgot. A Vessel is arrived at Sheepscot, with a very Considerable quantity of Powder, Cannon and Arms. I believe she belongs to the Massachusetts Bay Colony. I shall Endeavour to see and form a Judgment of your Plan as soon as I can procure the Chart. The Row Gallies you have at Philadelphia may be very serviceable in smooth water but if I am rightly Informed would not do in a Sea. No doubt such might be Constructed as would but I am Inclined to think that our common Armed Vessels, especially as we can be so superiour in Men, and are more used to them will Answer the purpose better, if we choose such as sail well.
     I am sensible of the Importance of the question you propose about the Government of Canada. It is indeed a Curious Problem, and I am glad it is in such good hands. I never Expected you would derive any Advantages from the Committees you mention. The Spirit of Indolence is too prevalent.
     There is in the western parts of this Province a Lead Mine of 3 Miles in length which Affords one half pure Lead. It is said the Country abounds with Sulphur. We want Nothing but salt petre. I trust Providence will give us that. I cannot Inclose you any of Mother Drapers Papers. They are very Scarce. I think I have not seen one since that I Inclosed you. I shall Endeavour however to procure you one or two Curiosities of a like kind and Inclose without any Comment, tho’ I feel somewhat Inclined to it.
     Now please to Recollect, and say if you ever received or read so random a Letter before. If I thought there was occasion to produce Evidence of the Confidence I place in you I should think of this for one.
     Mrs. Adams has not yet made us a Visit to Watertown. We suppose the weather has prevented. I believe and hope that She and Family are well. I have no Letter from her to Inclose. Mrs. W is here and to my great Comfort, and Consolation aiding and Supporting me in my daily Labours, for the publick Good, and Joins with me in every Wish for your Happiness. I am Yr. Friend,
     
      JW
     
     
      My regards to all Friends. I would write to some of them if I could. I will write to my good Friend Mr. Adams if possible.
     
    